Walker, J.
The indictment in this case charges the *169theft of two oxen, each of the value of $25, the property of Daniel Munn.
It is somewhat singular that there is no evidence whatever to inculpate the appellant in the theft of one of the oxen, but the witnesses for the State exonerate him entirely.
The inquiry naturally arises, where was the witness, or were the witnesses, who testified before the grand jury, Jefferson Alexander, George Alexander, Wm. Painer and David Munn ?
All of these witnesses, except Jefferson Alexander, were examined by the State on the trial, and yet none of them give evidence to show that the appellant had anything whatever to do with a spotted ox, that was turned out of the pen and went back on the range; this ox was never sold by Turner, nor in any way appropriated to his use by him. And now as to the evidence touching the brown ox, claimed to have been sold at the packing house, it is enough to say that the evidence does not support this verdict.
When all the evidence in the case is considered it is but just to the appellant to say that there is nothing to sully the honor and integrity of an honest man, much less to prove th'e guilt of the appellant beyond a reasonable doubt. A new trial should have been granted, or the cause dismissed.
We have hitherto admonished the District Courts upon their refusal to grant new trials in cases like the one at bar. Any departure from our own rule in upholding* verdicts supported by any reasonable amount of evidence will be most reluctant; but we cannot close our eyes upon that gross injustice which too often invades life, liberty and property, in the form of verdicts, which, if supported at all by evidence, are predicated upon evidence *170which should not have a feather’s weight in the minds of just and sensible men, acting upon their oaths. .•'
The judgment of the District Court is reversed and the cause remanded. . ,
Reversed and remanded.